Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 1 of 31

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF MISSISSIPPI

pnge TF
IN RE: SLABBED NEW MEDIA, LLC —_ hry 6» r

CASE NO. 15-50963-KMS

FIRST CONFIRMATION HEARING
TESTIMONY OF DOUGLAS HANDSHOE
Before the Honorable Katherine M. Samson
United States Bankruptcy Judge

Gulfport, Mississippi
June 2, 2016

REPRESENTING THE U.S. TRUSTEE:
Mr. Christopher Steiskal (by video)
REPRESENTING THE DEBTOR:

Mr. Craig Geno

oe ‘|

K
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 2 of 31

1 DOUGLAS HANDSHOE,

2 being first duly sworn, testified as follows:

3 DIRECT EXAMINATION

4 BY MR. GENO:

5 Q Mr. Handshoe, state your full name

6 for the record, please, sir.

7 A Douglas Kyle Handshoe.

8 Q what is your business address?

9 A 110 Hall Street, Wiggins,
10 Mississippi.
11 Q Mr. Handshoe, tell the court your
12. formal educational background briefly, please,
13. sir.
14 A Got a high school degree from
15 St. Stanislaus, honors diploma from The University
16 of Southern Mississippi, majoring in accounting.
17. And that's pretty much the formal education. 25
18  years-plus as a practicing CPA. Lot of school of
19 hard knocks through that time, but there's....

20 Q when did you obtain your Certified
21 Public Accountant license?
22 A Actually obtained the license in 1993
23. after I fulfilled the experience requirements

24 associated with getting it.
25 Q And have you been engaged in the
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 3 of 31

1 practice of general public accounting since that
2 time?
3 A Yes.
4 Q Do you have any specialties or
5 special areas in which your practice concentrates,
6 or are you in simply the general practice of
7 public accounting?
8 A My practice has historically been
9 centered on auditing, including some forensic
10 auditing, a lot of K-12s here in Mississippi, a
11 bit of higher education, and a lot of construction
12 companies.
13 Q Has your work experience branched out
14 into other areas in the recent past other than
15 public accounting?
16 A Yes.
17 Q Tel] us about that.
18 A After the hurricane, when insurance
19 became so topical down here as people were trying
20 to get their policies honored, that became a
21 tremendous area of interest, both in the news and
22 for myself personally. And out of that, and
23. learning about not only the policies but the
24 litigation behind it -- and Lord, there's been a
25 lot; some of it's still going on -- got drawn into
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 4 of 31

wu FP Ww HN fF

oO won

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

actually blogging about the insurance litigation
here on the Coast after Katrina, also the similar
litigation that happened in Louisiana, which they
were affected by Katrina, Rita, those storms. So
it actually turned into a regional-type subject
with that active 2005 hurricane season and
policyholders pretty much fighting that same
battle from Florida all the way over to Texas.

Q so did it start out as sort of a
hobby and morphed into something more?

A Be hard-pressed to call it a hobby.
More of kind of like a civics project more so than
a hobby. we closely coordinated with Gene
Taylor's office. At that time Gene was working
very hard to get some insurance solutions through
Congress. And, of course, as a part of that, we
met a lot of the attorneys, the plaintiffs’
attorneys, the Rigsby sisters.

So a little bit more than a hobby.

Much more as a civic -- you know, trying to give
back a little bit. Wwe were very fortunate. we
got paid on our insurance, all of our policies
after the hurricane, so we were just trying to
give back and help the community a little bit any

way we could.
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 5 of 31

oO oN DH WT Fk WwW NE

Ny MN NS NN NN NM FS eS FP FS RP Url Ure Ue Ure Oe
wu F&F WN FE OF YO OBO NN DOD wo F&F WwW NY fF ©

Q How did your blogging civics project
develop after some of the hurricane issues had
been resolved or had been blogged about
extensively?

A Yeah. In about 2009 some other
issues came up, including the political corruption
scandal in Jefferson Parish that's really the root
of all the lawsuits that I'm dealing with; the oi]
spill in 2010, with some of the coverage that we
did. And at that time there was a nice lady from
Central Mississippi who was also publishing
articles.

Out of the o11 spill we had some
national recognition for some of the work that we
did related to that and some of the complex
multi-district litigation that was happening over
in New Orleans with the drill moratorium and those
sorts of things. Seems like the topics never
stopped coming after that point; but with the
insurance battle largely wrapping up, we turned
our attention to the numerous public corruption
scandals that were in the area.

Q Did you obtain a domain name?

A could you repeat that?

Q Did you obtain a domain name?
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 6 of 31

pp wn

po on Om

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

A Yes, I did, in 2010. We were hosted
with wordPress, which was a free blogging service
based out of San Francisco. And in 2010 we kind
of decided that we needed to go to a more formal
URL name. Instead of Slabbed at wordPress dot
com, we reserved our own domain, Slabbed dot org.
And I did that, if I recall, in February of 2010,
about a year and a couple of months before the LLC

was actually formed.

Q who owned the domain name initially?

A I did.

Q And when did you form Slabbed New
Media, LLC?

A In April of 2011.
Q Did you personally transfer, then,

the domain name into Slabbed New Media?

A Yes.

Q Has it owned it since that time?
A Yes.

Q Describe for us the business

activities that you engaged in after obtaining the
domain name, and then after you transferred it to
Slabbed New Media, its business activities.

A The domain itself, registering the

domain is, like, a $20 a year activity. It's not
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 7 of 31

ceo wo NN DW UV S&F WY NW Ff

Ny Me Ne NN NHN NO FP FE S&S eS FP FF rR FF FF FE
mM bh WwW NY FF OF 6 oO NN DH WH BP WD NB FEF ©

a whole lot. But when you have to go execute a
hosting arrangement with an actual web host to
hold your files, there begins to be some cost. we
had always split the Pacer account previous to
formation in terms of the money, but that became a
pretty good-sized expense.

So in 2011 we started to solicit
reader support, not so much advertising but just
asking the readers, If you like what you see and
you want to support the mission, send some money
in and that will help us pay for the web
registration and the monthly cost with the web
host, the Pacer account, those sorts of things.

And revenue pretty well did cover
those costs. Through time, was able to show small
profits in 2012, which was really -- January 2012
was when we really got started in earnest trying
to make money for the LLC to cover these costs.
And we were able to make a couple or $300 a year
in 2012, 2013.

Q Is Slabbed New Media a for-profit or
a not-for-profit entity?

A A for-profit.

Q was it your intent from the beginning

to make money at Slabbed New Media?
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19

1 A Yes. Yes. AS an accountant I don't
2 believe in loss leaders.

3 Q Has Slabbed New Media always filed

4 its own separate tax return?

5 A well, since it was a sole-owned LLC,
6 it filed as part of my personal tax filing, but it
7 did file its own Schedule Cs, yes.

8 Q Tell us about some of the

9 investigative reporting work that Slabbed New

10 Media did after it was created.

11 A well, aside from the insurances and
12 the insurance battles, we covered the Jefferson

13. Parish political corruption scandal, which ended
14 up lasting a total of three years from its time in
15 the media until it culminated in convictions and
16 people going to jail.

17 The oi] spill in 2010 which I

18 previously mentioned, we got national recognition
19 with what we did there.

20 In 2012 the Mississippi Department of
21 Marine Resources scandal was a real big news item
22 here on the Coast. And we were able to do some

23 reporting, not just regurgitating what the

24 newspapers and the TV were saying, but actually we

25 were able to bring out some things that was

Page 8 of 31
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 9 of 31

eo wo NN DBD wo FP WY NN F

NM NN NN NR BEB PRP BP BP BP BP eB ep Bp
wn hUBllUlUlwGmUmNllUCUCAElCU DLS iia OCUMNS a re ee SCR CD

original to that particular public corruption
scandal. A couple of the items resulted in state
prosecutions for, I believe, Kerwin Cuevas in
particular, a gentleman who was charged with a
multitude of things, but essentially he was giving
no-bid contracts to a company owned by his
brother-in-law without disclosing it.

Q Did you also -- or did Slabbed New
Media also investigate the corruption scandals in
Jefferson Parish, Louisiana?

A Oh, yes. In depth. we got a lot of
press recognition regionally out of that. Slabbed
dot org has been cited several times in the 77mes
Picayune, the New Orleans Advocate. I was -- I
appeared on WVUE, Channel 8, and gave an interview
in 2010. And we did a lot of work in that area.

Q After Slabbed New Media was created
and formed, Mr. Handshoe, have you personally
worked for it?

A Yes. Yes.

Q Are you the principal and major
employee of Slabbed New Media?

A Yes.

Q Has all of the investigative

reporting work and blogging that you personally
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 10 of 31

mB WN Ff

wo oN OH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

10

have performed since Slabbed New Media was
incorporated and created, have been done and
dedicated to the furtherance of the Slabbed New
Media business?

A Correct. Yes, sir.

Q Do you do any investigative reporting
or blogging on your own?

A No, I do not.

Q Since Slabbed New Media was formed,
have you done investigative reporting and blogging

only as an employee and principal of Slabbed New

Media?

A Yes.

Q when did the lawsuits start getting
Filed?

A The threats actually started to come

in April of 2011. mr. Leary, Mr. Perret, Mr. Abel
had already sued the Times Picayune and Channel 8
by that time. I started to get anonymous threat
letters in the mail. Unbeknownst to me they used
the Fox 8 case they had filed up in Canada to try
to get information on my commenters. Despite the
fact that they knew who I was, I was never given
notice of those proceedings.

In August of 2011 they filed the
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 11 of 31

wu F&F WH NY FF

wo on an

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

11

first of what was three defamation suits up in
Canada. The August 2011 suit was the one that
judge Guirola decided under the SPEECH Act.

During the pendency of that SPEECH
Act case, in December of 2012 they filed a second
lawsuit against myself and against a former web
host, Automattic. They ended up dropping that
suit in January of 2013, and they refiled another
suit against me for defamation and copyright
infringement in Canada. It's the judgments
related to that case that form the basis of my
indemnity. So it really doesn't have anything to
do with the first case. It's actually the -- the
pair of judgments that came out of the third case
that was filed in Canada.

Q were the activities that you were
charged with in those Canadian lawsuits activities
that you were performing as a principal and
employee of Slabbed New Media or on your own?

A oh, no. They was all connected to
what was on Slabbed New Media and in connection
with my work on Slabbed New Media.

Q And was litigation instituted --
affirmative litigation instituted against Trout

Point Lodge and others in the Southern District of
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 12 of 31

RW KN

oO on oD uw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

12

Mississippi, Case No. 1:12cv90?

A That's correct. That's the SPEECH
Act case, the removal of their attempt to enrol]
the first defamation judgment.

Q And was that claim filed by you
individually or by Slabbed New Media?

A The judgments that came from Canada
were in my name, so the removal was done in my
name, and that's how that case was styled.

Q Did you individually recover a claim
in that case for $48,000 for fees and costs?

A That's correct. Yes.

Q Did you initially assign that claim
to -- or that judgment receivable to one of your

attorneys and one of Slabbed New Media's

attorneys?

A That's correct.

Q what's his name?

A Jack Bobby Truitt. Everyone calls
him Bobby.

Q And did Mr. Truitt assign that claim

back to you?

A Yes, he did.
Q And did you transfer it to Slabbed
New Media?
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 13 of 31

A Yes.
MR. GENO: May I approach the

witness, Your Honor?

> wW NO -

THE COURT: Yes.

5 BY MR. GENO:

6 Q Mr. Handshoe, I have handed you a

7 copy of the schedules in this case, and

8 particularly Schedule B of the schedules. Do you
9 recognize those documents?
10 A Yes, sir, I do.

11 Q Is the judgment receivable in the

12 district court case, Southern District of

13 Mississippi, Trout Point Lodge, et al., against

14 you, listed as an asset of Slabbed New Media under
15 question 18, which asks for other liquidated debt

16 owing to debtor?

17 A Yes.

18 Q And the current value of that claim?
19 A Still $48,000.

20 Q Thank you.

21 MR. GENO: Your Honor, we ask that

22 the schedules be marked and entered as Debtor's
23. «Exhibit 1.
24 THE COURT: Admitted as Exhibit 1.

25 (Debtor's Exhibit 1 received in evidence.)

13
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 14 of 31

NO

oO eo vn DOD wo Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

14

BY MR. GENO:

Q And is it Slabbed New Media's intent,
Mr. Handshoe, to pursue collection of that claim
in the event the court sees fit to confirm the
Plan?

A Yes.

Q And will the proceeds of that claim

be dedicated to paying the unsecured creditors in

this case?
A Yes.
Q You've talked about the Canadian
law --
(Transcriber's note: first audio
file ended)
Q -- and the claim that Slabbed New

Media has back as a result of that. what other
lawsuits have been filed?

A After -- in January of '13,
concurrent with Trout Point suing me up in Canada
and Mr. Leary and mr. Perret, Daniel Abel, who's
also a partner in Trout Point, filed a defamation
lawsuit in the federal courts over there against
myself and one of the sources of the reporting
that we had on Jefferson Parish, a lady by the

name of Anne Marie Vandenweghe, who was actually a
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 15 of 31

uo won Dm Vo F&F WY NN FR

NN NN N KN BP BP BP BF FP BRB FP BP BF eB
“uk WN BP Oo b&© @&N AU BF WHY BF OO

15

resident of Mississippi at that time. Mr. Abel
voluntarily dismissed that suit the day before it
was due to be heard under the Louisiana anti-SLAPP
statute. We had moved to strike his Complaint.

He then refiled that Complaint in the
New Orleans Civil District Court. Not only did he
sue myself, Ms. Vandenweghe. He sued Bobby
Truitt. He also sued the lawyers with -- oh, heck
-- Scott Sternberg and his crew that had signed on
to represent me in the federal court case, the
folks with Baldwin Haspel who had agreed to
represent me in that case. Of course, he sued
them to conflict them out.

Q were the activities complained of in
both those lawsuits against you conducted as an
employee and a principal and an owner of Slabbed
New Media?

A yes. Yes. And not only that. They
also duplicated allegations that were in the first
Canadian suit. It was -- about half of that suit
was just a replay of the first suit in Canada that

Judge Guirola refused to extend comity on.

Q what is the status of that litigation
currently?
A The last movement in it was Mr. Abel
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 16 of 31

So oe nn OO VW F&F WwW NY Ff

Ne NMS NM N NON PO YF FE RF FF FF FB FF RF Fe
mm B&F wo NY -|§ Oo Ob DO N HD uu F&F WNW NY FF O&O

16

was supposed to be deposed. They set a date in
February. He filed a motion to quash his
deposition. Mr. Truitt, who was pushing that,
filed a motion to compel him for a deposition.
The judge sided with Truitt. A date was set in
March of this year for Mr. Abel to sit for his
deposition, and he did not show up for his
deposition. Instead he filed another motion to
quash.
So that case really has not moved a
whole lot from the day he filed it in May of 2013
to today. He has not done -- the case has not
advanced procedurally where I've even had to file
an Answer in that case. So it's, in reality, at a
very early stage.
Q Is that a case in which you have made
demand back against Slabbed New Media for
indemni Fi cation?
A Yes.
MR. GENO: May I approach the
witness, Your Honor?
THE COURT: Yes.
BY MR. GENO:
Q Mr. Handshoe, I've handed you a copy

of the Operating Agreement of Slabbed New Media,
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 17 of 31

Oo oo Nn OD Wo FP W YP Ff

NN N N NN BP EF FP &S FEF FP FF FF F fF
wn F&F WwW NY fF OF Hb DOB NN OD Hw FF W NY FP OC

17

LLC. Can you identify that for us, please, sir?

A Yes. This is the Operating Agreement
for Slabbed New Media.

Q Does it contain in Section 16 an
indemnification provision?

A Yes, it does.

Q And does that provision require
what's referred to as the Company, Slabbed New
Media, to indemnify any member, manager or other
person from and against any and all claims and
demands whatsoever?

A Yes.

Q Is there an exclusion in the
indemnity if a judgment or other final
adjudication adverse to the indemnity established
that the employee or manager was guilty of acts
committed in bad faith or the result of active and
deliberate dishonesty?

A Yes.

Q Are any of the acts that are
complained of by any of these claimants against
you -- were any of those actions done with
deliberate dishonesty or in bad faith by you?

A No.

Q were they all done for and on behalf
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 18 of 31

N

Oo oe NN OO WU

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

18

of your -- and in furtherance of your employment
and your ownership of Slabbed New Media?

A Yes.

MR. GENO: Your Honor, we would ask
that the Operating Agreement of Slabbed New Media
be marked and entered as Debtor's Exhibit 2.

THE COURT: Admitted as Exhibit 2.

(Debtor's Exhibit 2 received in evidence.)
BY MR. GENO:

Q Are there other litigations, Mr.
Handshoe, that are being actively pursued arising
out of your employment and ownership of Slabbed
New Media?

A Yes. The Yount case in Jefferson
Parish where Slabbed New Media is actually named
as one of the defendants.

Q And what's the status of that case?

A It's really kind of the same as the
case that Abel has in the CDC. At an early stage
an Answer was filed within a few days before the
filing of the Chapter 11. Hasn't advanced since
that time. we filed motions to strike under
Louisiana's anti-SLAPP statute. The judge
sustained those.

As Judge Samson pointed out, those
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 19 of 31

oO on mn Vo F&F WD NY FE

Ny NY N N NON BO eS RP rk FF FF FF FF F&F
wu ff WwW NY FP OS OO Oo NN HO wo FF WwW NY FF DS

19

anti-SLAPP strikes were reversed by the Fifth
Circuit Court of Appeals. I did not appeal the
decision. Bobby Truitt, who left a comment on my
blog about a court document, did appeal; and he
was denied. And that's really where that case
sits, at a pretty early procedural stage. There
could be other exceptions that could have
occurred, for instance, before I even would have
had to have filed an Answer, but there's really
nothing happened with that case for the past, at
least, year.

Q I take it Mr. Truitt was also sued as

a defendant in that case, along with you?

A yes. Yes. To conflict him out.
Q And along with Slabbed Media?

A Yes.

Q And were the actions that are

complained of by the plaintiff in that case
against you done and conducted for and in
furtherance of your role as an employee and owner
of Slabbed New Media?

A Yes.

Q Is that also one of the cases for
which you have made demand against Slabbed New

Media for indemnification?
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 20 of 31

Oo wa nn oOo uw F&F W KY FF

Ny NS N N NN NN FP BP RP FP HP FP RP FF FB eB
wu FF WN F OF 6 Oo NN DO MH FF WwW NY FF ©

20

A Yes.

Q Is there any other litigation that
has been filed against you or against Slabbed New
Media, Mr. Handshoe, arising out of your
activities as an employee and/or an owner of
Slabbed New Media?

A Not to my knowledge.

Q Are there claims or causes of action
that you believe Slabbed New Media has arising out
of some of this litigation that it will pursue?

A Yes. The Yount case, we asserted
counterclaims for abuse of process related to the
suing of Mr. Truitt, amongst other things.

There is also unasserted claims. I
personally have a 17 U.S. Code 512(f) action
outstanding right now related to DMC takedown
notices that were submitted by the Trout Point
group over the course of the past three years
which I -- everything is under the statute of
limitations. Several claims related to those
takedown notices are out there.

Slabbed New Media has just had a
devil of a time finding legal help because my
lawyers seem to get sued by these guys with

regularity.
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 21 of 31

oO oe wns DO UW ke W NH FP

NN NN NM N EP FP RP BSB FP RP FB I
oR ON PB FE e& UG Geo S&

21

Q Is that one of the purposes of filing
this Chapter 11 case, so that Slabbed New Media
can hopefully obtain counsel when some of these
claims are taken care of in the bankruptcy case?

A Yes.

Q And is it one of its purposes in
filing bankruptcy to rid itself of some of these
claims that are out there or threaten to be out
there so it could start up its blogging and its
investigative reporting business again?

A And more than that, to grow it. I
had actually had discussions with a fairly
prominent journalist here on the Coast about
coming to work for Slabbed New Media. The
propensity of everybody to get sued by the same
group of people for the mere act of association
has had a tremendously chilling affect on my
ability to attract anyone to help me.

There was a court hearing in Yount in
March of last year, the height of tax season. And
my spouse represented Slabbed at that particular
hearing, in a sealed proceeding. Yount was
sealed. And that evening there was a blog called
RealMalice that covered those sealed proceedings

and threatened my wife and Connie Montgomery with
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 22 of 31

Oo wo nN DO wo FSF W NH -

NM N NY N BY BP BP RFP BP BP BP BP BP p ef
“vA 8B WN FEF OG & @ON GD WH BB WN FE OO

22

a lawsuit. An anonymous blog, but someone who was

in that courtroom obviously had to have written

that entry.
Q Tell us who Connie Montgomery is.
A Pardon me?
Q Tell us who Connie Montgomery is.
A Ms. Montgomery is a very brave lady

who agreed to represent both myself and Slabbed
New Media in the CDC case that Mr. Abel had filed
and in the Jefferson Parish case that Mr. Abel
filed for Yount against Slabbed.

Q And is Ms. Montgomery one of the

unsecured creditors in this case?

A Yes.

Q Along with Mr. Truitt.

A Yes.

Q Are there any other claims or causes

of action on behalf of Slabbed New Media,
Mr. Handshoe, that it intends to pursue in the
event the court sees fit to confirm the Plan in
this case?

A Possibly -- quite possibly a
malicious prosection case, depending on how the
Yount case is resolved, in particular.

Q Have there been threats of litigation
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 23 of 31

NO

pf

mo foe NN OD Mw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

23

against Slabbed New Media that have not yet been
filed?

A No.

Q Are you concerned that absent a
discharge of any claims by any of these creditors
or plaintiffs you've talked about, that they may
end up filing claims against Slabbed New Media?

A Perhaps, yes.

Q Has that had a chilling effect on the
Slabbed New Media business and its ability to
attract counsel?

A oh, without a doubt.

Q And is that one of the advantages you
hope to achieve by obtaining a Plan of
Reorganization -- a confirmed Plan of
Reorganization here?

A Yeah, that's correct, sir.

Q Mr. Handshoe, in the event there are
no funds forthcoming in the first anniversary of
the effective date of the Plan, if the court sees
fit to confirm it, and there are no profits -- net
operating profits from Slabbed New Media in that
same time frame, have you agreed to contribute
$10,000 to the reorganization for and on behalf of

the unsecured creditors?
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 24 of 31

No

oO aoa nt DD Vo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

24

A Yes.

Q Mr. Handshoe, has this case and the
Plan of Reorganization pending before the court
been filed in good faith?

A Yes.

Q Tell us what you hope to accomplish
by getting -- what Slabbed New Media hopes to
accomplish by getting a Plan confirmed here.

A well, I'd like to try, to the extent
possible, wrap all the litigation up into a
package and dispose of it so that the LLC can be
in a position to move forward, hire -- actually
hire a journalist, which is my big goal, and to
operate not only -- to operate freely, to be able
to have counsel engaged where there's not going to
be a threat that these guys are going to sue them
just to conflict them out and send a message that
anybody that associates with me is going to get
sued. That's really kind of the big goal, is to
be able to move the business on to the next stage
and hopefully grow it.

Q Do you believe in good faith that the
business can grow and operate at a meaningful
profit?

A yes.
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 25 of 31

Ww NF

oO eo nN an

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

25

Q Has it satisfied the rules of the
Internal Revenue Service to be a profitable

business and not be deemed a hobby since it was

created?
A Yes. Yes, it has.
Q In your view, is the Plan feasible?

In other words, can Slabbed New Media make the
payments that it has promised to make under the
terms of its Plan and under your agreement to
contribute funds to it if it does not raise those
funds in the first year?

A Yes.

Q In the event the court sees fit to
confirm the Plan, are your creditors getting at
least as much as they would get in a Chapter 7
case?

A They'd get more.

Q In the event the court sees fit to
confirm the Plan, do you feel there would be a
need for further reorganization or a liquidation
of any of the Slabbed New Media assets other than
its claims and causes of action which you plan to
liquidate?

A No.

MR. GENO: Your Honor, I don't have
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 26 of 31

wo won FD wo BF WwW NH FE

NN NN N NY BP & BP BP BP FP FP SP Pp
wv 6h6U6BUWwDYlUNlUlUCUAESlCUCOCOOCOL iia CC NGS Ul DTllCUrCUMLD CUNO si Cl

26

any further examination of Mr. Handshoe at this
time, but I do have some additional exhibits I'd
like to put into the record --

THE COURT: Okay.

MR. GENO: -- that are all, I
believe, pleadings that already exist.

THE COURT: There's no reason for you
to put those in the record as separate exhibits to
this hearing. You can just announce that you're
relying on anything -- these are all docket
pleadings?

MR. GENO: They are, Your Honor.

THE COURT: There's no -- we're just
going to re-upload them, and so there's really no
reason to do that. why don't you just announce
what you're relying on --

MR. GENO: Thank you, Your Honor.

THE COURT: -- instead of us
re-uploading them all.

MR. GENO: The Disclosure Statement,
which is Docket No. 73. The Plan of
Reorganization, which is Docket No. 72. The Order
conditionally approving the Disclosure Statement
and setting the Plan for objections, time for

ballots, Docket No. 80. The Certificate of
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 27 of 31

wo wo nN OD uN FP WwW PY

NN NN N NY FP FB a
om F BKK SE &B HEE GARE

27

Service, Docket No. 82, certifying that the Order
approving the Disclosure Statement conditionally,
the Disclosure Statement itself, the Plan of
Reorganization, Notice of Hearing and a ballot
have been submitted to creditors and parties in
interest.

And then lastly, the Ballot Summary
and Certification certifying that all creditors
voting in Class 3, which is an impaired class,
voted to accept the Plan of Reorganization 100
percent in number of creditors voting and in 100
percent of dollar amounts. Included in that
Ballot Summary, Your Honor, is Mr. Handshoe's
ballot; but if it is not considered or if it is
certified, the other ballots also all vote to
accept the Plan 100 percent in number of creditors
voting and 100 percent of dollar amounts.

THE COURT: Okay.

MR. GENO: Thank you, Mr. Handshoe.
No further questions of this witness.

THE COURT: Mr. Steiskal, do you have
some questions for Mr. Handshoe?

MR. STEISKAL: Briefly, Your Honor,
if I may. May it please the court, once again,

Chris Steiskal for the U.S. Trustee.
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 28 of 31

BR WN

oOo oOo nt D&M

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

28

CROSS- EXAMINATION
BY MR. STEISKAL:
Q Good afternoon, Mr. Handshoe. How

are you today?

THE COURT: Hang on one second. Can
you see him on your screen?

THE WITNESS: No, ma'am, it's not on.

Coff-record discussion).

THE COURT: Okay.

BY MR. STEISKAL:

Q Mr. Handshoe, can you hear me okay?
A Yes, I can.
Q Mr. Handshoe, is Slabbed New Media

currently profitable?

A This year it has not turned a profit
at this point. I have not done any sort of heavy
fundraising pushes so far this year. Typically do
that in the late spring or early summer.

Q And why are you waiting to do it in
the summer?

A Mainly it's just a question of time.
I'm a one-man band with two businesses, and in
order to -- my experience is to maximize reader
donations, you have to roll the request for money

out with a pretty good hard-hitting investigative
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 29 of 31

N

p

oO eo nN OF OM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

29

series, which I have one in progress that I'm
working on right now.

Q Do you know what the net profits for
Slabbed New Media was for 2015?

A Pre-petition, there would have been a
big loss because I paid a good-sized retainer to
Mr. Geno. Post-petition, I believe the company
made over $1,000. Actually, it would have
qualified as its best year ever.

Q And Mr. Geno referred and you
testified regarding the Slabbed Operating
Agreement, which I believe has been admitted as

Exhibit 2. Is that correct?

A Yes, sir.

Q who drafted that agreement?

A I did.

Q Mr. Handshoe, do you currently take a

salary or any kind of distribution from Slabbed
New Media?

A Not since we filed the Chapter 11
petition. Before that I typically took
distributions at the end of the year based upon
profitability.

Q And do you recall how much those

distributions were for the last couple of years
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 30 of 31

oO oOo nN DOD WV F&F WY NN FE

NN NN NN RP BP RP BB BP BF BB FP kB
w fF WN FP OO &® NAH Bw NHN BB OC

30

prior to the bankruptcy being filed?
A Somewhere between 4- and $600 a year.
Q If you're required to make the
$10,000 contribution to pay creditors in this case
after one year from the confirmation anniversary,

where will those funds come from?

A Out of my personal money.
Q And is that from your CPA work?
A Yes, primarily. That's my primary

source of income. That's correct.

MR. STEISKAL: Thank you, Your Honor.
That's all the questions I have.

THE COURT: Okay. Mr. Geno?

MR. GENO: Just one in redirect, Your
Honor.

REDIRECT EXAMINATION

BY MR. GENO:

Q Mr. Handshoe, have you backed off or
not been as active, maybe a better way to state
it, in raising money and contacting donors because
you fear they may get sued by some of these
claimants?

A without a doubt, if the names of my
donors got out, they would be threatened, without

a doubt.
Case 1:15-cv-00382-HSO-JCG Document 329-11 Filed 01/03/19 Page 31 of 31

Oo fe N OD MN FSF W NY FF

Ny NN NY NY NO NY OF Oe hE Oe Ee fF FE F-
oF ON BP OE eae & GRE S&

31

Q Thank you.
MR. GENO: Nothing further, Your
Honor.
THE COURT: Okay. Mr. Handshoe, you
can step down. Thank you.
MR. GENO: Your Honor, that concludes

our presentation.

kok ke

CERTIFICATE OF TRANSCRIPTIONIST
I, Carol winstead Gray, hereby certify that I
have transcribed the foregoing 30 pages, and
including this page, to the best of my ability
from an audio recording of the proceeding.

This the 28th day of December, 2018.

/s/ Carol Winstead Gray
